Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered May 14, 2007, convicting him of robbery in the third degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis to now complain that his sentence was excessive (see People v De Alvarez, 59 AD3d 732 [2009]; People v Fanelli, 8 AD3d 296 [2004]; People v Mejia, 6 AD3d 630, 631 [2004]; People v Kazepis, 101 AD2d 816 [1984]). Skelos, J.P., Florio, Balkin, Belen and Austin, JJ., concur.